Citation Nr: 1125225	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-39 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO in St. Petersburg, Florida.  During the current appeal, the jurisdiction of his appeal was transferred to the Cleveland RO.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest until many years after the Veteran's active duty and has not been found to be associated in any way to such service.  

2.  Tinnitus was not manifest until many years after the Veteran's active duty and has not been found to be associated in any way to such service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-decisional letter dated in September 2006, the RO informed the Veteran of its duty to assist him in substantiating the service connection issues on appeal under the VCAA, and the effect of this duty upon these claims.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
The VA has also satisfied its duty to assist the Veteran in the development of his claims.  All relevant in-service and post-service treatment reports adequately referenced by the Veteran are of record, and the Veteran was afforded a VA examination in May 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA audiological examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Review of the record also reveals the Veteran has been in receipt of Social Security Administration (SSA) retirement benefits.  A remand to obtain any available documents is not necessary because any such records do not reflect, or discuss, the Veteran's hearing and tinnitus impairments and are thus not relevant to the current appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA had no duty to request a Veteran's Social Security Administration (SSA) records when there was no specific allegation that the evidence, reports, or evaluations in conjunction with the SSA decision are relevant to the current claim and the SSA decision found in the record also does not identify testimony, documents, and/or medical reports relating to the Veteran's claim).  Of significance in this case is the fact that the SSA specifically stated that, because the Veteran did not file a disability claim, there were no medical records for VA to obtain.  Thus, no useful purpose would be gained in further delaying a decision in this case by requesting SSA records in this instance.  

Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In the present appeal, the Veteran maintains that his hearing loss and tinnitus are directly related to excessive noise exposure during service.  Specifically, he asserts that he was within close proximity to mortar and rocket attacks and was exposed to hazardous noise from printing presses, generators, loud speakers, and aircraft without the use of hearing protection.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was that of a clerk typist, an occupation not typically associated with noise exposure.  However, he maintains that he was assigned to the Psychological Operations unit and that his duties included distributing leaflets through the open doors of transport planes and making propaganda announcements over loud speakers.  He also alleges that he was exposed to extremely loud printing equipment.  See the Veteran's March 2007 notice of disagreement.  As such, it is conceded that the Veteran had exposure to hazardous noise in service.

However, neither hearing loss nor tinnitus was present at any time during service, at the time of discharge, or within a year thereafter.  Service treatment records (STRs), including the Veteran's separation audiogram conducted in May 1970, are negative for complaints, findings or treatment for hearing loss or tinnitus and the Veteran did not otherwise provide information regarding noise exposure.  As a result, these records do not affirmatively establish that hearing loss or tinnitus had their onset during military service.  
The Board notes that, in his August 2006 claim for service connection, the Veteran alleged the onset of hearing loss and tinnitus as a result of acoustic trauma to which he was exposed during service, but notably did not list any dates of medical treatment or evaluation for either disability at any time following service separation.  The first post-service medical records, dated in 1984 some 14 years later, are completely negative for any mention, complaint, treatment, or diagnosis referencing hearing problems.  Thus, there is no medical evidence of record suggesting that bilateral sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309.

In fact, there are no pertinent clinical records associated with the claims file until a January 2005 private audiogram when the Veteran was evaluated for complaints of decreased hearing and occasional tinnitus.  The audiogram shows pure tone thresholds for the Veteran's right ear were 40, 65, 65, 55, and 60 decibels at 500, 1000, 2000, 3,000, and 4000 Hz, respectively, and for his left ear at the same frequencies were 25, 25, 35, 40, and 50 decibels, respectively.  While this audiogram shows bilateral hearing loss by VA standards, it does not reflect the method of testing including use of the Maryland CNC Word List to evaluate speech discrimination.  Accompanying this report is an August 2006 medical opinion from the private physician noting that the Veteran had given a history of exposure to constant rocket explosions in Vietnam.  He referred to the audiogram results which revealed slight to moderate sensorineural hearing loss in the left ear and slight to moderately severe sensorineural hearing loss in the right ear.  The physician concluded that the Veteran's hearing loss could have been caused by noise exposure during his military service.  

Unfortunately, the private medical opinion is considerably weakened by the fact that there is no indication the physician reviewed any relevant evidence in the claims file.  It also does not sufficiently address the gap in the medical record from 1970 to 2005.  Most significant, however, is the private examiner's reliance upon reported history of in-service events decades prior, without evidence or analysis of events at separation or in the years after service.  At best, this opinion does little more than indicate the possibility that the Veteran's hearing loss is related to service and thus is entitled to minimal probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); and 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  Therefore the private medical opinion, while not discounted entirely, is entitled to less weight.  

Further review of the claims folder indicates that the Veteran underwent a VA audiological examination in May 2010 for the specific purpose of obtaining an opinion as to whether or not his current hearing loss and tinnitus could be related to service.  The examiner reviewed the claims file in its entirety, took a detailed history of the Veteran's military service (including the Veteran's reports of in-service acoustic trauma), and noted his post-service symptoms and complaints.  Specifically, the Veteran had reported that he was exposed to noise from mortar/rocket attacks, printing presses, and aircraft without the use of hearing protection.  He gave a history of gradual bilateral hearing loss since service and the onset of tinnitus about 10 years ago.  He denied any occupational or recreational noise.  

Pure tone thresholds for the right ear were 25, 30, 40, 55, and 55 decibels at 500, 1000, 2000, 3,000, and 4000 Hz, respectively, and for the left ear at the same frequencies were 60, 70, 80, 85, and 80 decibels.  Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 96 percent in the left ear.  The audiologic test results indicate a mild to moderate right frequency sensorineural hearing loss on the right and mild to profound sensorineural hearing loss on the left.  The examiner concluded that the Veteran's hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by, or result of, military service, including acoustic trauma.  The examiner explained that, although combat noise without hearing protection was reported, there was no significant decline in the Veteran's hearing throughout the military.  The examiner was also unable to specifically correlate the onset of tinnitus to military service because the Veteran reported it as beginning 10 years ago.  

In this case, the Board is unable to attribute the Veteran's hearing loss and tinnitus to military service.  As discussed above, the fact that the Veteran was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection.  In this case hearing loss and tinnitus were not "noted" in STRs.  Moreover there follows a period of several decades during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss or tinnitus.  In other words, there is an essential absence of continuity of symptomatology during those intervening years after his service ended and before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage v. Gober, supra.

Rather, the earliest notation in the medical records indicating a hearing problem is in 2005, 35 years after his separation from active duty.  This lengthy period between service and the Veteran's first complaints of bilateral hearing loss and tinnitus provides highly probative evidence against his claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  As to his assertions that hearing loss and tinnitus began in service and have continued since that time, the Board acknowledges that he is competent to give evidence about what he sees and feels; for example, he is competent to report noise exposure, diminished hearing, and ringing in the ears.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, at 310.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding a relationship between his claimed disorders and service are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

Significantly, and has been discussed herein, the STRs are entirely negative for complaints or clinical evidence of hearing loss or tinnitus, and there is a prolonged period post service without complaints or findings.  These factors weigh against the Veteran's assertions that he has had hearing problems and ringing in his ears since service.  Likewise, the competent post-service VA examination conclusively found no etiological relationship between the noise exposure in service and the subsequent development of hearing loss and tinnitus.  

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the absence of objective findings of hearing impairment and complaints of tinnitus in the STRs and post-service medical records until decades after discharge-and by the VA examiner who discussed his symptoms, complaints, and manifestations.  See Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


